Citation Nr: 1719158	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  00-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a neck injury.

2.  Entitlement to service connection for traumatic brain injury (TBI), to include headaches and migraines.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1967 to July 1970.  He received medals and awards including the Vietnam Service Medal and the Vietnam Campaign Medal with Device.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in January 2010, which vacated a March 2008 Board decision involving residuals of a head and neck injury and remanded the case for additional development.  This issue initially arose from rating decisions in October 1999 and March 2008 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The diabetes mellitus and peripheral neuropathy issues arose from an April 2009 rating decision.  The Board remanded the issues then on appeal for further action in September 2010.  In November 2014, the Board recharacterized the neck and TBI issues for appellate review and, in pertinent part, remanded the matters on appeal for additional development.

The Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) previously developed on appeal was granted in a July 2016 rating decision.  Although an April 2017 informal hearing presentation raised the issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), a prior April 2017 rating decision had established entitlement to a TDIU. As these matters have been fully resolved in the Veteran's favor, no further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Residuals of a neck injury were not manifest during active service, arthritis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that any present residuals of a neck injury are etiologically related to service.

2.  A TBI or chronic residuals of a head injury, to include headaches and migraines, were not manifest during active service, an organic disease of the nervous system was not manifest within one year of service; and, the preponderance of the evidence fails to establish that any present residuals of a head injury are etiologically related to service.

3.  The Veteran is shown to have served in the waters offshore of the Republic of Vietnam, but not to have set foot on land, not to have served aboard ship operating on its inland waterways, nor to have had exposure to herbicide agents during active service.

4.  Type II diabetes mellitus was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

5.  Peripheral neuropathy of the bilateral upper extremities was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that a present peripheral neuropathy disorder is etiologically related to service or to a service-connected disability.

6.  Peripheral neuropathy of the bilateral lower extremities was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that a present peripheral neuropathy disorder is etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a neck injury have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a TBI, to include headaches and migraines, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for Type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The duty to notify has been met.  See VA correspondence dated in March 2001, March 2007, and March 2009.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  VA efforts to obtain additional records of treatment in Guantanamo, Cuba, in 1969 were unsuccessful.  A June 2008 service department report noted the Veteran's unit, Reconnaissance Attack Squadron 13, was credited with Vietnam service during periods from July 1968 to October 1968, but that there was no proof of in-country service.  The development requested on remand has been substantially completed.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Factual Background

The Veteran's February 1967 enlistment examination revealed no clinical abnormalities.  In an associated report of medical history he noted he had sustained a slight concussion in a scooter accident.  The examiner also noted that he reported occasional headaches that were not considered disabling and an episode of vertigo two years earlier resulting in a fall and trauma without recurrence.  An August 1969 treatment report noted the Veteran sustained a black eye, contusion and hematoma to the right orbital area, and an abrasion to the right wrist.  The treatment plan included X-ray studies of the skull and facial bones.  No report of an X-ray study is included in the available records.  A September 1969 report, approximately one month later, noted stitches were removed and that the site (location unidentified) was healing well with slight edema.  An April 1970 separation examination revealed the Veteran's endocrine system, upper and lower extremities, spine, and neurologic system were clinically normal.  There were no identifying body marks or scars noted upon examination.  

In an August 1970 application for VA compensation benefits the Veteran reported that he had been treated in 1967 for headaches and nerves at the Sanford, Florida, Naval Air Station (NAS) and that in August 1969 he had been treated for a head injury in Guantanamo, Cuba.  VA correspondence dated in November 1970 notified the Veteran that his claim had been denied.  

VA treatment records dated in July 1996 noted the Veteran reported a 10 year history of seeing stars when coughing.  It was also noted that his medical history was negative for diabetes mellitus.  An October 1996 neurology consult report noted he had a stroke in July 1996 and that a computerized tomography (CT) scan was reported as normal.  His chief present complaint was frequent headaches of about six month's duration.  The diagnoses included chronic daily headaches, suspected to be secondary to muscle contraction, and history of left carotid transient ischemic attack in July.  A November 1996 report noted he had muscle contraction headaches that were helped by medication.  A December 1998 report noted he was status post cerebrovascular accident (CVA) times two, July 1996 and January 1997.

Private medical records dated in January 1999 noted the Veteran injured his spine in a fall in 1996, and that in July 1996 he was hospitalized for two days after having a stroke.  It was noted he stated his memory was still affected to some degree.  He reported that he had experienced "muscle tension" headaches since the spring of 1996.  Records associated with an SSA disability claim dated in February 1999 noted he had sustained a compression fracture to his back at T8-T9 in 1996 and that he reported having daily frontal headaches for the past four years.  In a report dated in February 1999 E.F.G., M.D., noted a past medical history including two transient ischemic attacks (TIA) and chronic headaches and low back pain after he sustained a back injury.  An April 1999 report noted he reported having been in an accident in 1996 involving multiple vertebral body fractures.  The diagnoses included post-concussive syndrome and multiple vertebral body fractures, rule out spinal canal stenosis.  

In a June 1999 statement the Veteran reported that he had been injured in a fall in August 1969.  He stated that he had received at a Marion, Illinois, VA medical facility in July 1996.  

VA treatment records dated in September 1999 noted the Veteran had recently sustained whiplash in a motor vehicle accident.  An October 1999 report noted he had been involved in a motor vehicle accident with injury to his neck and pain in the right hand.  Records show he complained of neck pain most of the time with history of a motor vehicle accident on June 12, 1999.  A November 1999 magnetic resonance imaging (MRI) scan of the cervical spine revealed disc degeneration at all levels between C2 and C7 with loss of normal signal intensity on T2 weighted images.  A December 1999 report noted complaints including neck pain and upper and lower extremity pain and noted that he had been subjected to an automobile accident, CVA, and trauma during military operations.  No opinion as to etiology was provided. 

A November 2000 VA neurology treatment report noted the Veteran reported a history of two stroke episodes in 1993.  He also endorsed intermittent episodes of blackouts, which  he suspected stemmed from an incident in which he hit his head falling in the water in Cuba and had a brief moment of a syncopal episode.  He stated he had injured his neck and that he had persistent neck pain since then.  He also stated that he had served on an aircraft carrier and believed he had multiple exposure to different chemical compounds, including Agent Orange.  The examiner's impression was a history of orthostatic hypotension and a couple of stroke episodes.  

VA medical correspondence dated in May 2001 from E.S.F., M.D., noted the Veteran alleged that he had been accidentally pushed off a pier in Cuba into the water striking his head on a steel beam.  He was unsure if he lost consciousness, but had been taken to a hospital in an ambulance and treated for head and neck injuries.  The physician stated that it was probable that this traumatic fall could have contributed to his degenerative osteoarthritis and central vascular instability changes that subsequently developed.  

Private treatment records dated in May 2003 show an MRI revealed mild disc bulging and endplate osteophyte formation at C3-4, C4-5, C5-6, and C6-7.  There was moderate to severe thinning of the disc space.  

A January 2005 VA examination report included a diagnosis of degenerative cervical changes.  The examiner found that in light of the Veteran's known fall in service in 1969 and a recent abnormal cervical myelogram in May 2005 indicating degenerative changes of the cervical spine, a process that occurs over time and was often associated with previous trauma, it was at least as likely as not that his current disability was related to the neck injury in 1969.

A September 2005 VA medical opinion based upon a review of the evidence of record and current medical literature found that the Veteran's head and neck disabilities were not causally related to any incident of service, including a head and neck injury in 1969.  The rationale for the opinion included that there was no record of a reported fall from a pier in Cuba in 1969 and that there were numerous references to accidents and injuries that may have contributed to the current degenerative changes.  It was noted that records showed the Veteran had a scooter accident prior to service, a motor cycle accident in service in August 1969, a fall in December 1996, and a whiplash injury in June 1999.  The examiner noted that degenerative changes or osteoarthritis may be related to a single major physical trauma or from multiple small physical insults over time, but that after conferring with a VA physician it was their opinion that it was impossible to ascertain which of the Veteran's known injuries contributed to his current cervical spine condition.  

A January 2007 VA examination included a diagnosis of cervical spondylosis at C4-5, C5-6, and C6-7.  It was noted the Veteran provided a history of having fallen off a pier while intoxicated in August or September of 1969 and sustaining a laceration to the forehead.  He stated he was sent back to his ship on the day of the injury and returned to duty the next day.  He denied having been in a motorcycle accident during service.  He explained that he told his superior he had been in accident because he had been in an altercation with another servicemember.  The examiner found it was not likely his cervical pain complaints were related to any incident in service and that his report of having fallen off a pier was no documented in his medical records.

An August 2007 private audiologist's opinion noted the Veteran reported having fallen in Cuba in 1969 and sustaining injuries resulting in hearing loss and tinnitus.  The examiner found his tinnitus was at least as likely as not related to head and neck injuries sustained from a fall during active service.  

In an October 2006 statement the Veteran asserted that he had not sustained injuries in a motor cycle accident in August 1969, but rather had been beaten up by a fellow serviceman and had been afraid to press charges.  

VA examination in December 2006 included a diagnosis of cervical spondylosis at C4-5, C5-6, and C6-7.  The examiner summarized the pertinent evidence of record and found it was not likely that the Veteran's complaints of cervical pain were related to any incident occurring in service.  

In a March 2007 statement the Veteran reported having had headaches since a fall in service in 1969 and that he had received medication for headaches during service.  He reported, in essence, that he had used over-the-counter medications to treat his headaches after service.  In a January 2008 statement he stated that from January 1969 to July 1969 he had been on the USS Independence when he had fallen from the pier in Cuba.  He stated that he had been taken by ambulance to the base hospital and treated with 14 stitches before being sent back to his ship.  He stated he had been treated for head and neck trauma and placed on light duty.  A February 2008 statement raised claims for type II diabetes mellitus and peripheral neuropathy due to herbicide exposure in Vietnam.  

Private treatment records dated in February 2008 included diagnoses of type II diabetes mellitus.  No opinion as to etiology was provided.  A November 2009 VA treatment report noted the Veteran continued to see a private care provider because she identified his diabetes mellitus that VA did not identify.  

In a March 2011 statement the Veteran's spouse noted they had been married since 1977 and that after his strokes he became a different person.  She stated that he had daily headaches, neck, and back pain that had changed him physically and mentally.  

VA headaches examination in August 2012 included a diagnosis of tension headaches with a date of diagnosis in 1995.  The examiner found that the Veteran's cephalgia was not caused by or a result of military service. As rationale it was noted there were no medical records establishing a medical nexus between military service and the current subjective complaints of cephalgia.  There was inconsistency in his statements regarding cephalgia in his VA medical records from a primary care appointment in June 2012 denying recurrent headaches or changes in vision, but at his August 2012 examination he clearly stated that his headaches occurred every day.  The examiner found there was no documentation in the available record to substantiate that cephalgia was an acute or chronic problem during service.

An August 2012 VA neck disorders examination included a diagnosis of cervical spondylosis at C4-5, C5-6, and C6-7 with a date of diagnosis in 2007.  The examiner found that degenerative disc disease of cervical spine was not caused by or a result of military service.  As rationale it was noted that there was no medical nexus to establish causality between military service and the current subjective complaints of neck pain.  The examiner stated there was inconsistency of history by the Veteran and that upon examination in January 2007 he gave a history of falling off a pier while intoxicated and now reported that he had a few sips of beer and was pushed off a pier.  Further inconsistencies related to the subsequent events following the alleged incident included his statements that he was sent back to the ship on the day of the injury to return to duty the next day and now stated he was on sick call for three days.  

VA TBI examination in August 2012 included a diagnosis of TBI.  It was noted that the Veteran reported that in August 1969 while in Cuba he had been pushed off a pier after having just picked up a beer and taken a couple of sips.  He claimed he sustained an injury on the forehead and bled like crazy.  He showed the examiner an oblique scar to the forehead reportedly sustained in the fall that was about seven centimeters long.  He claimed that the wound had required many stitches, that he lost consciousness for three to four minutes, that he was taken to hospital where he stayed for two to three hours, that he went back to his ship and was kept to confined quarters for three days, and that after three days he started doing his regular duty as an Operations Office Supervisor without any difficulty.  He reported that in 1973 he began working for an automobile manufacturer as an Assembler and retired 15.5 years later two grades higher as a Utility Assembler.  He claimed that after service he became moody.  The examiner noted that a CT scan revealed mild cerebellar bi-frontal and bi-temporal cerebral cortical volume loss and focal encephalomalacia in the left frontal cortex near the vortex.

A June 2013 VA TBI examination report included a summary of the pertinent evidence of record and noted the criteria for a diagnosis of TBI.  The examiner found the Veteran did not have nor had he ever had a TBI or any residuals of a TBI.  It was noted that the Veteran claimed that in Cuba in August 1969 he fell off a pier and hit his head on a beam sustaining a laceration to the forehead.  He stated he was out for a second and remembered hitting the surface and someone grabbing him.  He said he did not suffer any problem with getting water into his lungs or nasal passages, but that the guy who grabbed him almost passed out because he saw his skull.  It was noted the Veteran said he put his hand to his forehead and his hand came away with blood.  He reported he was helped onto the pier and laid down and they wrapped a towel around his head.  He walked up the stairs, but stated he could not remember for sure whether they sewed him up there and then flew him to the ship.  He stated he was flown back by helicopter, but could not remember because he has had strokes since then, and reported that one doctor told him he was 99 percent sure the strokes were from the head injury in Cuba.  The Veteran reported he received 14 stitches and was told he had a concussion.  He stated he was not sure, but that he thought he was off duty for a day and then went back to work to full duty.  He reported that within a week he started to have ringing in his ear, but continued on duty and he got an honorable discharge.  He stated he had no problem with the injury except for hearing problems and strokes. 

The examiner noted the Veteran's entrance history and physical examination indicated he had suffered from frequent headaches prior to joining the military and that he reported that an incident about a month before falling off the pier was documented in the record as a motorcycle accident was a lie to cover up his having been beaten in a fight with another serviceman in their squadron to avoid getting the other man in legal problems.  He reported that in about 1985 he was stopped at a stoplight when his vehicle was hit from behind and that in 1999 he sustained thoracic compression fractures by sitting down hard on a milk crate he used as a seat while putting a headliner into a truck.  He denied any other head injuries in his lifetime.  

The examiner found that a TBI less likely incurred in or caused by a service injury, event, or illness.  As rationale it was noted that there was no medical evidence that Veteran sustained a TBI in service and no medical evidence of a TBI from the accident in August 1969.  The examiner found he did not meet the diagnostic criteria for a TBI and that there was, therefore, no nexus to military service.  As he did not have a TBI from active service his headaches were not related to active duty military service from the accident of August 1969.  It was noted he did mention headaches on his entrance examination, but that there was no aggravation of his headaches while on active duty military service as he was never seen for headaches while on duty.  There was no evidence of ongoing treatment for a headache condition immediately after discharge.

Although he claimed to have had headaches since service, reference was made to the Veteran's October 1996 report wherein his chief complaint was headache over six months.  The examiner also noted a January 1997 report where the Veteran denied headaches and in February 1999 he stated that he had headaches for four years.  In a January 1999 report he stated he had headaches since spring 1996 and also denied having had any serious head injury.  There were no complaints of tinnitus after the accident while on active duty to establish a nexus with the accident and his headaches and tinnitus were not related to the accident in August 1969.  

The examiner also found that the Veteran's cervical condition was neither related to the accident in August 1969 nor otherwise to active service.  He was not seen nor treated for a neck condition while in active service and his physical examination in April 1970 was normal.  There was no medical evidence of a neck condition until 1999, approximately 29 years after service.  The examiner stated that at that time the Veteran was found to have degenerative changes in the cervical spine and that it would not be unusual to see degenerative changes in a person his age as part of the aging process.  The examiner concluded that the Veteran's current cervical spine condition was not related to active service, including the accident of August 1969.

An April 2015 VA diabetes mellitus disability benefits questionnaire (DBQ) noted diagnoses of type II diabetes mellitus and impaired fasting glucose and noted the Veteran had diabetic peripheral neuropathy.  A subsequent May 2015 addendum report found that based upon a review of the claim file no diagnosis was warranted for diabetes mellitus and that the notation of diabetic peripheral neuropathy had been a typographical error.  The examiner, in essence, found that it was less likely that diabetes mellitus was incurred in or caused by an in-service injury, event, or illness.  As rationale for the opinion it was noted that a diagnosis of diabetes mellitus could not be confirmed because the Veteran did not meet the full criteria for a diagnosis of type II diabetes mellitus for ADA (American Diabetes Association) standards.  The examiner explained that it was a known treatment practice that diabetic medication were started even though the full ADA criteria for type II diabetes mellitus had not been met.  It was fully noted that as the full diagnostic criteria had not been met any neuropathy signs of symptoms were considered to be not otherwise specified.  

A May 2015 VA neck/cervical spine DBQ addendum noted a diagnosis of cervical arthritis had been provided in a March 2015 DBQ report, but that the disorder was less likely incurred in or caused by an in-service injury, event, or illness.  The examiner found there was no definitive way to connect the current cervical arthritis to a service incident.  It was noted that headaches and vertigo were noted on an examination report, but that there was no evidence of any complaint of a neck complication related to any injury in service.  The examiner further noted that there was a 25 plus year gap between the Veteran's separation from service and any post-service care related to the neck without sufficient objective medical evidence to establish continuity and chronicity since service.  

A May 2015 VA mental disorders examination, in part, found there was no diagnosis of TBI.  It was noted that the Veteran reported he had been pushed off a pier in Cuba and hit his head on a steel beam and that he had a five inch scar to the forehead as a result of that injury.  He reported he had served on three aircraft carriers and that he had been two miles offshore from Vietnam.  

An October 2016 VA TBI DBQ based upon an in-person examination and review of the available evidence by a neurologist found the Veteran did not now have and had not ever had a TBI or any residuals of a TBI.  It was noted that he reported he had been knocked out by a fellow serviceman and treated for contusion and right orbital hematoma with normal skull and orbit X-ray studies, but that he had reported the incident as a motorcycle accident because he did not want to report that he had been in a fight with another sailor.  He reported that within two weeks of that incident he had been pushed off a pier at Guantanamo Bay, Cuba, and hit his head on a metal support beam sustaining a laceration that required 14 stitches.  He stated he had been able to walk up two flights of stairs to an awaiting ambulance and was later transport to his ship by helicopter.  Within days after his reported fall, he stated he was shipped to the Mediterranean Sea for a seven month tour, which he served without any duty restrictions.  

The examiner found that it was less likely that the Veteran suffered a mild TBI while on active duty between 1967 and 1970.  As rationale it was noted that he did not give a history of the criteria needed for a diagnosis of mild TBI and denied loss of awareness, amnesia, or focal neurological signs of symptoms.  The examiner noted that the available medical records did not support a diagnosis of mild TBI.  It was further noted that a scar to the Veteran's head substantiated that he sustained a laceration to the head, but did not imply that suffered brain damage.  The examiner stated that there were several factors that contradicted the diagnosis of mild TBI including that the Veteran had been able to assume his duties in service without accommodations needed for cognitive problems after the alleged injuries and that until he had his stroke in 1996 he was gainfully employed.

Moreover, brain CT results were observed as being consistent with atrophy due to alcohol abuse in the cerebral hemispheres and the cerebellum.  The encephalomalacia noted on the 1996 brain CT were consistent with a left stroke. As for the metallic fragments noted in the 2012 brain CT, the examiner noted that they were not there in the brain CT in 1996.  Additionally, it was noted a cervical MRI scan had been performed in 2005 and if the metallic fragments had been there at that time he would not have been able to enter the MRI due to the magnetic pull of the machine.  The examiner found, therefore, that this implied that the injury to his head in the left temporal region occurred after 2005 and not in 1969. 

An October 2016 VA headaches (including migraine headaches) DBQ based upon an in-person examination and review of the available evidence by the TBI examiner provided diagnoses of migraine, including migraine variants, headaches with a date of diagnosis in the 1960's and tension headaches with a date of diagnosis in 1971.  It was noted the Veteran reported having headaches before service that were not frequent and were not severe and that he was treated for occasional headaches in service with aspirin from the ship corpsman.  He reported his headaches began getting more frequent in the 1970's while he was working for an automobile manufacturer.  


Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence (obvious or manifest) establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).

Certain chronic diseases, including arthritis, diabetes mellitus, and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders may be presumed service connected, including type II diabetes mellitus, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran, and early-onset peripheral neuropathy, if manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways, but for service based upon visitation on the landmass a Veteran must actually set foot on land within the borders of Vietnam in order to be entitled to the statutory presumptions for disabilities claimed as a result of exposure to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (VA's distinguishing "blue water" naval service from "brown water" service in Vietnam is a reasonable regulatory interpretation); VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  VA has been instructed to reevaluate its definition of inland waterways, particularly as applied to Da Nang Harbor.  Such consideration is only applicable if a Veteran is shown to have served aboard a ship that entered a Vietnam harbor or inland waterway.  See Gray v. McDonald, 27 Vet. App. 313 (2015).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

Based upon the evidence of record, the Board finds that residuals of a neck injury, TBI residuals including headaches and migraines, type II diabetes mellitus, and peripheral neuropathy of the upper and lower extremities were not manifest during active service.  There is also no evidence that cervical arthritis, diabetes mellitus, and organic disease of the nervous system including peripheral neuropathy manifested within a year of discharge.  Further, the preponderance of the evidence fails to establish that any these disabilities are etiologically related to service or a service-connected disability.  Overall, the VA medical opinions of record are persuasive that the disabilities at issue were neither incurred or aggravated in service nor developed as a result of any verified event or injury in service.  These opinions are shown to have been based upon a substantially accurate consideration of the credible evidence of record and to have been supported by adequate rationale.  The Board further finds that the June 2013, April 2015, May 2015, and October 2016 VA examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Service treatment records show the Veteran reported a history of having had a slight concussion, occasional nondisabling headaches, and an episode of vertigo prior to service.  However, there is no indication of a related pre-existing disability.  There is also no competent evidence demonstrating that any such disorders increased or were aggravated during active service.  

Although the April 2015 VA examiner found a diagnosis of type II diabetes mellitus was not warranted because the ADA criteria for a diagnosis had not been met, this is not an established criteria under current VA law.  Nevertheless, while the Veteran is shown to have served in the waters offshore of the Republic of Vietnam, there is no credible evidence demonstrating that he set foot on land in Vietnam, that he served aboard ship operating on its inland waterways, or that he was exposed to herbicide agents during active service.  Such precludes any presumption of service connection based on herbicide agent exposure.  Moreover, as there is no competent evidence of any symptoms or treatment attributable to diabetes mellitus, a neurological disorder, or arthritis of the cervical spine for many years after the Veteran's discharge from active service, , presumptive service connection under 3.309(a) is also not warranted.

The Board notes that service treatment records show the Veteran sustained an injury to the right side of his face and head, to some extent, in August 1969 and that soon after service in August 1970.  It also observed that he submitted an application for VA benefits noting treatment including for headaches in 1967 and for a head injury in August 1969.  However, although the medical evidence of record includes opinions both for and against the Veteran's claims, the Board finds that any treatment for headache, before or after August 1969, were acute manifestations and unrelated to any chronic disease or injury in service.  The Veteran's statements as to having sustained severe head injuries in service are also not credible.  

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

At the outset, the Board finds that the Veteran's more recent report of having sustained a serious head injury is inconsistent with the August 1969 findings and April 1970 separation examination findings.  There was no indication in the available treatment report of a forehead laceration in August 1969.  Further, while a September 1969 report noted stitches were removed from an unidentified site, his head was found to be clinically normal upon separation examination and no scar or identifying mark to the forehead was noted.  A forehead laceration of the nature described over the course of this appeal by the Veteran as requiring 14 stitches is the type of injury that would have been easily noticeable to the April 1970 separation examiner approximately seven months later.  Indeed, that examiner noted a significantly less conspicuous pilonidal sinus tract upon evaluation of the skin at that time.  See Horn v. Shinseki, 25 Vet. App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be " 'a proper foundation ... to demonstrate that such silence has a tendency to prove or disprove a relevant fact.' ") (quoting Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (Lance J., dissenting)).  

Additionally, there is a significant post-service medical history of injuries and complaints that tend to undermine service connection.  Private medical records dated in January 1999 noted the Veteran had sustained a serious injury to the spine in 1996 and that he reported having "muscle tension" headaches since the spring of 1996.  Records dated in February 1999 associated with his SSA disability claim noted he sustained a compression fracture to his back at T8-T9 in 1996 and that he reported having daily frontal headaches over the past four years.  An April 1999 private treatment report noted he reported having been in an accident in 1996 involving multiple vertebral body fractures and provided diagnoses of post-concussive syndrome and multiple vertebral body fractures.  The report indicates the diagnoses were provided based upon injuries from the reported 1996 accident.  VA treatment records dated in September 1999 and October 1999 noted the Veteran had recently sustained neck injuries in a motor vehicle accident and a subsequent November 1999 MRI study revealed disc degeneration to the cervical spine.  


Consideration has been to the VA medical opinions, dated in May 2001 and January 2005, attributing degenerative osteoarthritis and central vascular instability changes to head and neck injuries in service.  However, these opinion are not credible because they are shown to have been based, at least in part, upon an inaccurate medical history as to the severity of the in-service head injury.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If [an] opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[A]n adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

The Veteran's personal assertion that he has present residuals of a neck injury, TBI residuals including headaches and migraines, type II diabetes mellitus, and peripheral neuropathy of the upper and lower extremities as a result of active service have been reviewed.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The medical evidence of record specifically addressing these matters is also persuasive.  

In conclusion, the Board finds that service connection for the residuals of a neck injury, TBI residuals including headaches and migraines, type II diabetes mellitus, and peripheral neuropathy of the upper and lower extremities is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.


ORDER

Entitlement to service connection for the residuals of a neck injury is denied.

Entitlement to service connection for TBI, to include headaches and migraines, is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


